Citation Nr: 0730998	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  05-39 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for postgastrectomy 
syndrome with chronic anemia, currently assigned a 40 percent 
disability evaluation.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1952 to October 
1955 and January 1956 to January 1962.  

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  That decision continued a 40 percent 
disability evaluation.  The veteran appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's disability does not more nearly approximate 
a disability characterized by severe episodes of epigastric 
disorders, and he does not suffer from malnutrition or 
anemia.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for postgastrectomy syndrome with chronic anemia have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.114, Diagnostic Code 7308 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim, and it must assist the 
claimant by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  As part of the notice requirements, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103; 
38 CFR § 3.159(b)(1).  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

These notice requirements apply to all five elements of a 
service connection claim:  veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess/Hartman, 19 Vet. App. 473 
(2006).  With regard to an application to reopen a claim 
which had been previously denied by a final decision, notice 
to the claimant must include an explanation of what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Concerning a claim for an increased rating for a 
service-connected disability, only the last two elements 
noted above are relevant to the claim, i.e., degree of 
disability and the effective date of the disability, because 
in such cases service connection has already been 
established.  Finally, regarding an appeal of an initial 
disability rating or effective date assigned when service 
connection is granted, such appeals are generally considered 
to be "downstream" issues from the original grant of 
service connection.  Therefore, in response to a notice of 
disagreement initiating an appeal of such an issue, VA is 
required by statute to issue a statement of the case (SOC) 
informing the claimant of the laws and regulations pertaining 
to the issue and notifying him or her of the evidence used to 
render the determination.  38 U.S.C.A. § 7105(d).  Separate 
notice of VA's duty to assist the veteran and of the 
veteran's responsibilities in the development of his appeal 
involving such downstream issues is not required when the 
veteran was provided adequate notice following receipt of the 
original claim.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  

In this case involving a claim for an increased rating for a 
service-connected condition, the RO did provide the appellant 
with notice in January 2005, prior to the initial decision on 
the claim in March 2005.  Therefore, the timing requirement 
of the notice as set forth in Pelegrini has been met.  
Moreover, the requirements with respect to the content of the 
notice were met in this case, and therefore to decide the 
appeal would not be prejudicial to the claimant.  

With regard to the latter, the RO informed the veteran in the 
notice letter about the information and evidence that is 
necessary to substantiate his claim for an increased rating.  
Specifically, the January 2005 letter stated that in order to 
establish entitlement to an increased evaluation for a 
service-connected disability, the evidence must show that the 
service-connected condition had gotten worse.  Additionally, 
the March 2005 rating decision, the August 2005 (SOC), and 
the December 2005 Supplemental Statement of the Case (SSOC) 
notified the veteran of the reasons for the denial of his 
claim for an increased rating and, in so doing, informed him 
of the evidence that was needed to substantiate his claim.  
The SOC also provided the veteran with the schedular criteria 
used to evaluate his service-connected postgastrectomy 
syndrome with chronic anemia.

In addition, the RO informed the veteran in the notice letter 
about the information and evidence that VA would seek to 
provide.  In particular, the January 2005 letter informed him 
that VA would request relevant records held by Federal 
agencies, including service medical records, military 
records, and VA medical records.  The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
letter notified the veteran that, in addition to the records 
already received, he must provide enough information about 
any further records so that they could be requested from the 
agency or person that has them.  In addition, the letter 
stated that it was the veteran's responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.

Although the January 2005 letter satisfactorily notified the 
veteran regarding the evidence needed to substantiate his 
claim for an increased disability rating, it did not 
specifically inform him as to how an effective date would be 
assigned should an increased rating be granted because, 
before March 2006, judicial interpretation of the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) had not yet clarified that notice applied to all 
five elements of a service connection claim, the last two of 
which are relevant also to a claim for an increased rating.  
Cf. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Nevertheless, the Board concludes that VA cured any defect in 
the initial notice on the effective date element before the 
case was transferred to the Board on appeal when it sent the 
May 2006 letter to the veteran, and therefore, no prejudice 
to the appellant will result in proceeding with the issuance 
of a final decision.  Prickett v. Nicholson, 20 Vet. App. 
370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).  Moreover, the RO did inform the 
veteran in the January 2005 letter that timing of the receipt 
of evidence by VA was important and that, although he had up 
to one year to submit evidence to support his claim, he 
should send VA any such information or evidence as soon as he 
could or to contact VA within 60 days or VA may decide his 
claim as soon as it finished its attempt to get all relevant 
evidence that it knew about.  Finally, the Board notes that, 
because it has denied the claim for an increased rating in 
its decision below, the matter of the effective date to be 
assigned for an increased rating is rendered moot.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2006) (harmless error).  In addition to 
being notified in the January 2005 and May 2006 letters of 
the information and evidence relevant to the claim for an 
increased rating and of the effective date to be assigned, 
the veteran also was given ample opportunity to provide 
additional evidence or argument.  Because each of the four 
notice requirements has been fully satisfied in this case, 
any error in not providing a single notice to the appellant 
covering all the requirements is harmless error.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

Finally, the Board concludes that VA has done everything 
reasonably possible to assist the veteran with his claim.  
The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  VA has assisted the veteran in 
developing evidence pertaining to his claim by providing him 
with a VA examination and obtaining VA treatment records.  
Thus, the Board finds that there is no indication that there 
is additional available evidence to substantiate the 
veteran's claim that has not been obtained and associated 
with the claims folder.  VA has further assisted the veteran 
throughout the course of this appeal by providing him with a 
SOC and a SSOC that informed him of the laws and regulations 
relevant to his claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case. 

Law and Analysis
 
Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2007).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating. 38 C.F.R. § 4.7 
(2006).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran was originally granted service connection for 
postgastrectomy syndrome in a rating decision of April 1965.  
That decision assigned a 40 percent disability rating 
effective June 1, 1965.  A rating decision in April 1966 
decreased the disability rating to 20 percent and a rating 
decision in May 1968 continued the 20 percent disability 
rating.  A rating decision in June 1970 increased the 
disability rating to 40 percent for post gastrectomy 
syndrome, with chronic anemia and a rating decision in June 
1997 maintained the rating of 40 percent.  The rating 
decision being appealed also continued the 40 percent 
disability evaluation.

Postgastrectomy syndrome with chronic anemia is evaluated 
pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7308 (2006).  
Under that diagnostic code, a 60 percent evaluation is 
assigned when there is association with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  A 40 
percent evaluation is assigned when there is less frequent 
episodes of epigastric disorders with characteristic mild 
circulatory symptoms after meals but with diarrhea and weight 
loss.  Weight loss is defined as weight loss of at least 10 
percent of the individual's baseline weight (average weight 
for the two-year-period preceding onset of the disease), 
sustained for three months or longer.  See 38 C.F.R. § 4.112 
(2006).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation in excess 
of 40 percent for postgastrectomy syndrome with chronic 
anemia.  A medical examination was conducted in January 2005.  
The medical examiner found no change in the diagnosis and 
found no significant anemia or malnutrition, as recommended 
for the next highest rating.  No weight loss was reported by 
the examiner.  

Outpatient records from Veterans Affairs' Medical Center 
(VAMC) Oklahoma City, Oklahoma also provide evidence against 
the veteran's claim.  On November 2001, the veteran weighed 
230 lbs. and was diagnosed as being overweight.  
Subsequently, the VAMC began monitoring his weight.  When the 
veteran was treated in March 2002, he weighed 230 lbs, had a 
body mass index (BMI) of 35, and was counseled on diet and 
exercise.  In November 2002, the veteran weighed 224 lbs with 
a BMI of 34.1. In May and June of 2003, the veteran weighed 
210 lbs with a BMI of 32.  In May 2004, the veteran weighed 
203 lbs with a BMI of 30.9.  The examiner noted that because 
the veteran's BMI was above 27, the veteran was  counseled on 
his diet and exercise.  In December 2004, the veteran weighed 
214 lbs with a BMI of 32.6.  And, in October 2005, the 
veteran had a BMI of 32.8 and was again counseled on diet and 
exercise.

In November 2005 the veteran underwent a 
esophagogastroduodenoscopy.  A Billroth I anastomosis was 
found in the gastric body and the suture material was not 
visible.  Diffuse moderate inflammation characterized by 
erythema was found in the entire examined stomach.  The 
examined esophagus and examined duodenum was normal.

In December 2005, the veteran was seen at VAMC Oklahoma City, 
Oklahoma and weighed 225 with a BMI of 34.3.  The veteran was 
again advised about diet and exercise.

In light of all the evidence, the Board concludes the that 
veteran's symptomatology  does not more nearly approximates 
the criteria required for the assignment of the next higher 
rating, which in this case is 60 percent.  See 38 C.F.R. 4.7 
(2006).  Consequently, the veteran is not entitled to an 
increased evaluation under Diagnostic Code 7308.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Board further notes that there is no evidence of 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b) (2006).  Therefore, the Board will not 
consider the question of entitlement to an extraschedular 
evaluation.


ORDER

An increased disability rating in excess of 40 percent for 
postgastrectomy syndrome with chronic anemia is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


